






Employee RSU










REWALK ROBOTICS LTD.
2014 INCENTIVE COMPENSATION PLAN


Notice of Restricted Stock Unit Grant


Participant:        [•]
Company:        ReWalk Robotics Ltd.
Notice:
You have been granted the following Restricted Stock Units in accordance with
the terms of the Plan, this Notice of Restricted Stock Unit Grant and the
Restricted Stock Unit Award Agreement attached hereto as Attachment A (this
Notice of Restricted Stock Unit Grant, together with the Restricted Stock Unit
Award Agreement, this “Agreement”), contingent upon your payment of NIS 0.01 for
each Restricted Stock Unit (par value) within 30 days of such Restricted Stock
Unit vesting.

Type of Award:
Restricted Stock Units.

Plan:
ReWalk Robotics Ltd. 2014 Incentive Compensation Plan

Grant:            Date of Grant: [•]
Total Number of Shares Underlying Restricted Stock Units:  [•]
Period of Restriction:
Subject to the terms and conditions of the Plan and those of this Agreement, the
Period of Restriction applicable to the Total Number of Shares Underlying
Restricted Stock Units shall commence on the Date of Grant and shall lapse on
the dates listed below as to the percentages of the Total Number of Shares
Underlying Restricted Stock Units set forth opposite each such date.

Date
Percentage
 
25%
 
25%
 
25%
 
25%



Acknowledgement
and Agreement:
The undersigned Participant acknowledges receipt of, and understands and agrees
to, the terms and conditions of this Agreement and the Plan.



REWALK ROBOTICS LTD.




By:
      Name:
      Title:




Date:
PARTICIPANT














Date:


1

--------------------------------------------------------------------------------




Restricted Stock Unit Award Agreement -- Attachment A


REWALK ROBOTICS LTD. 2014 INCENTIVE COMPENSATION PLAN


Restricted Stock Unit Award Agreement


This Restricted Stock Unit Award Agreement, dated as of the Date of Grant set
forth in the Notice of Restricted Stock Unit Grant (the “Grant Notice”) to which
this Restricted Stock Unit Award Agreement is attached as Schedule A, is made
between ReWalk Robotics Ltd. and the Participant set forth in the Grant Notice.
The Grant Notice is included in and made part of this Agreement.
1.Definitions. Capitalized terms used but not defined herein have the meanings
set forth in the Plan.
2.Grant of the Restricted Stock Units. Subject to the provisions of this
Agreement and the provisions of the Plan, the Company hereby grants to the
Participant, pursuant to the Plan, the number of Restricted Stock Units set
forth in the Grant Notice.
3.Period of Restriction. The Period of Restriction with respect to the
Restricted Stock Units shall commence and lapse as set forth in the Grant
Notice. All Restricted Stock Units as to which the Period of Restriction has not
lapsed prior to the date of the Participant’s Termination shall be immediately
forfeited upon such date.
4.Settlement of Restricted Stock Units. As soon as reasonably practicable
following the lapse of the applicable portion of the Period of Restriction, but
in no event later than 15 days following the date of such lapse, the Company
shall cause to be delivered to the Participant, in full settlement and
satisfaction of the Restricted Stock Units as to which such portion of the
Period of Restriction has so lapsed: (a) the full number of Shares underlying
such Restricted Stock Units, (b) a cash payment in an amount equal to the Fair
Market Value of such Shares on the date of such lapse or (c) a combination of
such Shares and cash payment, as the Committee, in its discretion, shall
determine, subject to satisfaction of applicable tax withholding obligations
with respect thereto in accordance with Section 6 of this Agreement.
5.Change of Control. Notwithstanding any other provision of this Agreement, the
Restricted Stock Units shall be subject to the Change of Control provisions set
forth in Article XIV of the Plan.
6.Taxes. The Participant acknowledges and agrees, as a condition of this grant,
upon settlement of the Restricted Stock Units, or as of any other date on which
the value of any Restricted Stock Units otherwise becomes includible in the
Participant’s gross income for tax purposes and/or social security purposes,
that the Participant will pay all applicable federal, state or local withholding
taxes required by law to be withheld in respect of the Restricted Stock Units by
the sale of Shares underlying the Restricted Stock Units in an amount reasonably
determined by the Company to be sufficient to satisfy (i) such withholding taxes
and (ii) if required under applicable law, payment of NIS 0.01 for each
Restricted Stock Unit (par value), and to deliver proceeds from such sale to the
Company in payment of the foregoing.  In order to authorize such sale, this
agreement constitutes an irrevocable direction by the Participant to a licensed
securities broker selected from time to time by the Company, which as of the
Grant Date is Oppenheimer Inc., to sell such Shares at the available market
price on or about the applicable vesting date (with the date of such sale to be
at the sole discretion of the selected broker), deliver such sale proceeds to
the Company in payment of such withholding taxes and, if required under
applicable law, payment of NIS 0.01 for each Restricted Stock Unit (par value),
and provide to the Company a duplicate confirmation of such sale.  The
Participant must establish the necessary account with the selected broker before
the first vesting date for this grant and authorizes the Company and the broker
to cooperate and communicate with one another to effectuate.  It is the
Participant’s intent that this election to sell comply with the requirements of
Rule 10b5-1(c)(1)(i)(B) of the Exchange Act. The Participant is responsible for
providing to the selected broker all applicable forms necessary to facilitate
this transaction. In addition, the Company may deduct from payments of any kind
otherwise due to the Participant all applicable withholding taxes in respect of
these Restricted Stock Units or the Shares underlying the Restricted Stock Units
and, if required under applicable law, payment of NIS 0.01 for each Restricted
Stock Unit (par value). The Company or an Affiliate may, in the discretion of
the Committee, provide for alternative arrangements to satisfy applicable tax
withholding requirements in accordance with Article XVI of the Plan. Regardless
of any action the Company or any Affiliate takes with respect to any or all tax
withholding (including any social security contributions) obligations, the
Participant acknowledges that the ultimate liability for all such taxes is and
remains the Participant’s responsibility, and that the Company does not: (i)
make any representations or undertakings regarding the treatment of any tax
withholding in connection with any aspect of the Restricted Stock Units,
including the grant or vesting thereof, the subsequent sale of Shares and the
receipt of any dividends; or (ii) commit to structure the terms of the
Restricted Stock Units or any aspect of the Restricted Stock Units to reduce or
eliminate the Participant’s liability for such tax.


7.No Rights as a Shareholder Prior to Issuance of Shares. Neither the
Participant nor any other person shall become the beneficial owner of the Shares
underlying the Restricted Stock Units, nor have any rights to

2

--------------------------------------------------------------------------------




dividends or other rights as a shareholder with respect to any such Shares,
until and after such Shares, if any, have been actually issued to the
Participant and transferred on the books and records of the Company or its agent
in accordance with the terms of the Plan and this Agreement.
8.Nontransferability. The Restricted Stock Units shall not be transferable
otherwise than by will or the laws of descent and distribution.


9.No Right to Continued Employment. Neither the Restricted Stock Units nor any
terms contained in this Agreement shall confer upon the Participant any rights
or claims except in accordance with the express provisions of the Plan and this
Agreement and shall not give the Participant any express or implied right to be
retained in the employment or service of the Company or any Affiliate for any
period, or in any particular position or at any particular rate of compensation,
nor restrict in any way the right of the Company or any Affiliate, which right
is hereby expressly reserved, to modify or terminate the Participant’s
employment or service, in each case, at any time for any reason, subject to any
legal and contractual conditions. The Participant acknowledges and agrees that
any right to lapse of the Period of Restriction is earned only by continuing as
an employee of the Company or an Affiliate at the will of the Company or such
Affiliate and satisfaction of any other applicable terms and conditions
contained in the Plan and this Agreement, and not through the act of being hired
or being granted the Restricted Stock Units hereunder.


10.    The Plan. By accepting any benefit under this Agreement, the Participant
and any person claiming under or through the Participant shall be conclusively
deemed to have indicated his or her acceptance and ratification of, and consent
to, all of the terms and conditions of the Plan and this Agreement and any
action taken under the Plan by the Board, the Committee or the Company, in any
case in accordance with the terms and conditions of the Plan. This Agreement is
subject to all the terms, provisions and conditions of the Plan, which are
incorporated herein by reference, and to such rules, policies and regulations as
may from time to time be adopted by the Committee. In the event of any conflict
between the provisions of the Plan and this Agreement, the provisions of the
Plan shall control, and this Agreement shall be deemed to be modified
accordingly. The Plan and the prospectus describing the Plan can be found [on
the Company’s HR intranet]. A paper copy of the Plan and the prospectus shall be
provided to the Participant upon the Participant’s written request to the
Company at the address set forth in Section 13 hereof.


11.
Compliance with Laws and Regulations.

(a)    The Restricted Stock Units and the obligation of the Company to deliver
any Shares hereunder shall be subject in all respects to (i) all applicable
Federal and state laws, rules and regulations; and (ii) any registration,
qualification, approvals or other requirements imposed by any government or
regulatory agency or body which the Committee shall, in its discretion,
determine to be necessary or applicable. Moreover, the Company shall not deliver
any certificates for Shares to the Participant or any other person pursuant to
this Agreement if doing so would be contrary to applicable law. If at any time
the Company determines, in its discretion, that the listing, registration or
qualification of Shares upon any national securities exchange or under any state
or federal law, or the consent or approval of any governmental regulatory body,
is necessary or desirable, the Company shall not be required to deliver any
certificates for Shares to the Participant or any other person pursuant to this
Agreement unless and until such listing, registration, qualification, consent or
approval has been effected or obtained, or otherwise provided for, free of any
conditions not acceptable to the Company.
(b)    It is intended that any Shares issued hereunder shall have been
registered under the Securities Act. If the Participant is an “affiliate” of the
Company, as that term is defined in Rule 144 under the Securities Act (“Rule
144”), the Participant may not sell such Shares received except in compliance
with Rule 144. Certificates representing Shares issued to an “affiliate” of the
Company may bear a legend setting forth such restrictions on the disposition or
transfer of the Shares as the Company deems appropriate to comply with federal
and state securities laws.
(c)    If at any time the Shares are not registered under the Securities Act,
and/or there is no current prospectus in effect under the Securities Act with
respect to the Shares, the Participant shall execute, prior to the delivery of
any Shares to the Participant by the Company pursuant to this Agreement, an
agreement (in such form as the Company may specify) in which the Participant
represents and warrants that the Participant is acquiring the Shares acquired
under this Agreement for the Participant's own account, for investment only and
not with a view to the resale or distribution thereof, and represents and agrees
that any subsequent offer for sale or distribution of any kind of such Shares
shall be made only pursuant to either (i) a registration statement on an
appropriate form under the Securities Act, which registration statement has
become effective and is current with regard to the Shares being offered or sold;
or (ii) a specific exemption from the registration requirements of the
Securities Act, but in claiming such exemption the Participant shall, prior to
any offer for sale of such Shares, obtain a prior favorable written opinion, in
form and substance satisfactory to the Company, from counsel for or approved by
the Company, as to the applicability of such exemption thereto.

3

--------------------------------------------------------------------------------




12.    Data Protection. By participating in the Plan, each Participant consents
to the collection, processing, transmission and storage by the Company or any
Affiliate, in any form whatsoever, of any data of a professional or personal
nature which is necessary for the purposes of administering the Plan. The
Company may share such information with any Affiliate, any trustee, its
registrars, brokers, other third-party administrator or any person who obtains
control of the Company or any Affiliate or any division respectively thereof.


13.    Notices. All notices by the Participant or the Participant’s successors
or permitted assigns shall be addressed to ReWalk Robotics Ltd., Kochav Yokneam
Building, Floor 6, P.O. Box 161, Yokneam Ilit 20692 Israel, Attention: [Chief
Financial Officer], or such other address as the Company may from time to time
specify. All notices to the Participant shall be addressed to the Participant at
the Participant’s address in the Company's records.


14.    Other Plans. The Participant acknowledges that any income derived from
the receipt, vesting or settlement of the Restricted Stock Units, or otherwise
related to the Restricted Stock Units, shall not affect the Participant’s
participation in, or benefits under, any other benefit plan or other contract or
arrangement maintained by the Company or any Affiliate.


15.     Section 409A. This Agreement and the Restricted Stock Units are intended
to be exempt from Section 409A of the Code and shall be administered and
construed in accordance with such intent.



4